White, J.
Appeal from an order of the Family Court of Chenango County (Dowd, J.), entered April 27, 1994, which, inter alia, granted respondent’s application, in a proceeding pursuant to Family Court Act article 6, to modify the parties’ separation agreement to allow their minor child to reside with respondent in Broome County.
*815On April 5, 1995, during the pendency of this appeal, the parties and their respective attorneys signed a stipulation which provided, inter alia, that all pending matters before all courts were to be withdrawn, including the appeal currently pending before this Court. Because of a prior petition returnable on May 3,1995 and the Law Guardian’s refusal to consent to the stipulation, a hearing was held in Family Court, which on May 5, 1995 issued an order essentially confirming the parties’ stipulation of April 5, 1995. On May 12, 1995, the attorneys for both parties signed a second stipulation stating that the matter had been settled and confirming the discontinuance of this appeal. By letter dated May 16, 1995, the Law Guardian conceded that this appeal is now moot.
We deem this matter moot, but had the stipulation regarding custody been before us, we would have found it to be in the best interest of the child.
Mikoll, J. P., Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.